                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5:14-CR-87-2FL

 UNITED STATES OF AMERICA,                        )
                                                  )
                v.                                )                      ORDER
                                                  )
 ANTONIO KEVIN MCKOY                              )




       On May 2, 2019, Antonio Kevin McKoy filed a motion to obtain free copies [DE-127],

which has been referred to the clerk at the direction of the presiding judge.

       McKoy previously filed a motion for free copies [DE-125], which was denied by the clerk

in an order filed April 23, 2019 [DE-126]. McKoy's newest motion [DE-127] is substantially

identical to the previous motion which was denied. For the reasons previously stated by the clerk

in the April 23, 2019 Order, this newest motion is DENIED.



       SO ORDERED. This the __2/ciay of May, 2019.




                                                             Peter A. Moore, Jr.
                                                             Clerk of Court
